Citation Nr: 0306253	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-06 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Determination of initial rating assignment for service-
connected post-traumatic stress disorder (PTSD), rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which granted service 
connection for PTSD and assigned an initial rating of 30 
percent.  The veteran entered notice of disagreement with 
this decision in February 1999; the RO issued a statement of 
the case in March 1999; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in April 1999.  A 
RO hearing officer decision issued in March 2001 during the 
appeal granted an initial rating for PTSD of 50 percent.

The Board issued a decision in January 2002 which was 
subsequently vacated by a November 2002 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand and to Stay Proceedings supporting 
the Court's order reflects that the January 2002 Board 
decision was vacated and remanded for readjudication with 
adequate reasons and bases for the decision.    


FINDINGS OF FACT

1.  All evidence necessary to decide the initial rating claim 
on appeal has been obtained; VA has notified the veteran of 
the evidence needed to substantiate the claim for a higher 
initial rating for PTSD addressed in this decision, and 
obtained all relevant evidence designated by the veteran in 
order to assist him in substantiating his claim for VA 
compensation benefits; the veteran has explicitly waived the 
right to further development; in light of the grant of a 100 
percent schedular rating for PTSD for the entire period of 
claim, there is no reasonable possibility that additional 
assistance would further aid in substantiating the initial 
rating claim. 

2.  The evidence is in relative equipoise on the question of 
whether, for the entire period of claim, the veteran's 
service-connected PTSD has been manifested by total 
occupational and social impairment due to PTSD 
symptomatology. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 100 percent rating for 
service-connected PTSD have been met for the entire period of 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish 
entitlement to a higher initial rating for PTSD.  While the 
January 2002 Board decision was vacated by the Court, the 
decision nevertheless served as notice of the Veterans Claims 
Assistance Act of 2000, and as additional notice to the 
veteran of the requirements for a higher initial rating for 
PTSD.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim, and the 
appellant has not identified any additional records or other 
evidence that has not been obtained.  In addition, through 
his attorney, the veteran contends that this case is ready to 
be decided by the Board based on the evidence now of record.  
In writing, the veteran specifically waived any right to 
development, waived any right to have potential evidence not 
now of record be considered by the Board, and waived any 
right he might otherwise have had to a VA examination.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations.  Moreover, in light of the grant of 
complete benefits sought on appeal, no further evidence is 
necessary to substantiate the veteran's claim for a higher 
initial rating for PTSD.  See 38 U.S.C.A. § 5103(a) (West 
2002).  In this veteran's case, there is no reasonable 
possibility that further assistance would aid in 
substantiating the veteran's claim for VA compensation 
benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) (West 2002).  

II.  Initial Rating for PTSD

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The December 1998 rating decision on appeal granted service 
connection for PTSD, and assigned an initial disability 
rating of 30 percent.  In February 1999, the veteran entered 
notice of disagreement with the initial rating assignment.  
Where, as in this case, an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found.  In other words, the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. 
§ 4.1.  A RO hearing officer decision issued in March 2001 
during the appeal granted an initial rating for PTSD of 50 
percent, effective from the date of claim in July 1998. 

Under Diagnostic Code 9411, using the General Rating Formula 
for Mental Disorders, a 50 percent disability rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 


others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  

The Global Assessment of Functioning Scale (GAF) is a scale 
score reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF is based on 
all of the veteran's psychiatric impairments.  A GAF of 41 to 
50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 
61 to 70 GAF indicates some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

The Board has considered all the evidence of record, lay and 
medical, whether or not specifically referenced in this 
decision.  After a review of the evidence of record, the 
Board finds that the evidence is sufficient to raise a 
reasonable doubt as to whether, for the entire period of 
claim, the veteran's symptoms attributable to his service-
connected PTSD more nearly approximate the criteria for 
assignment of a 100 percent schedular rating under Diagnostic 
Code 9411.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.130.   

The evidence includes private examination reports from 
William Calvert, Ph.D., dated June 1, 1999 and March 2000, 
which reflect multiple specific PTSD symptomatology, a 
diagnosis of chronic and severe PTSD, and the assignment of a 
GAF of 45.  A GAF of 45 reflects serious symptoms or any 
serious impairment in 


social, occupational, or school functioning, including 
inability to keep a job.  The weight of the evidence clearly 
shows that by June 1999 the veteran's PTSD manifested in 
total occupational impairment.  A January 2002 opinion by Dr. 
Calvert (received in February 2003) reflects the opinion that 
the veteran's difficulties with employment were related 
solely to his PTSD, and that the veteran was unemployable due 
to his service-connected PTSD, suffering "total occupational 
and social impairment."  A January 2003 letter from John 
Kling, Ph.D., reflects the opinion that the veteran's PTSD 
symptoms made him "unemployable."  At a  personal hearing 
in November 2000, the veteran testified of impairment of 
short-term memory, that he used the television as noise to 
mask frequent intrusive thoughts of Vietnam, that he had 
dreams and nightmares, irritability, loss of interest in 
activities, and was unsure if he could work.

The Board finds that the more recent evidence demonstrates 
that the veteran's service-connected PTSD manifests total 
occupational and social impairment as contemplated by a 100 
percent rating under Diagnostic Code 9411.  As this is an 
original rating claim, however, the Board must consider the 
appropriateness of ratings for the entire period of the 
claim.  With regard to the question of whether the veteran's 
PTSD manifested in total occupational impairment in the 
period prior to the private psychological report of Dr. 
Calvert dated June 1, 1999, the Board finds that the evidence 
for and against this question is in relative equipoise.  The 
evidence weighing against this aspect of the claim includes a 
March 1999 private examination report by David Diaz, M.D., 
which notes the veteran's symptomatology of blunted affect, 
intrusive thoughts, and panic attacks; reflects a diagnosis 
of PTSD, with "significant anxiety symptoms and depressive 
symptoms"; and assigned a GAF of 52, and 52 for the highest 
in the previous year.  A GAF of 52 represents only moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The evidence reflects that the veteran 
did not begin treatment with Dr. Calvert until September 
1998. 

The evidence weighing in favor of the question of whether the 
veteran's PTSD manifested in total occupational impairment in 
the period prior to the private 


psychological report of Dr. Calvert dated June 1, 1999 
includes the fact that the veteran was laid off from his job 
in March 1998, and by all accounts soon thereafter began 
experiencing worsened PTSD symptomatology.  A January 2002 
letter from 
Dr. Calvert indicates that he first began treating the 
veteran in September 1998, at which time PTSD was already 
chronic and severe; the veteran's difficulties with 
employment were related solely to his PTSD; the veteran was 
unemployable due to his service-connected PTSD, suffering 
"total occupational and social impairment, including 
impairment in thought processes and communication"; and the 
veteran had "suffered these symptoms since I began first 
treating him in 1998."  Even the March 1999 private 
examination report by Dr. Diaz noted the severity of PTSD 
symptomatology of intrusive thoughts, sleep impairment, 
feelings of hopelessness for the future and shortened 
mortality, lack of emotion, flattened affect, difficulty in 
maintaining social relationships, and "significant" anxiety 
and depressive symptoms, and lack of success at being self 
employed since March 1998. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated under 38 C.F.R. § 4.130 as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and 
has not required the presence of a specified quantity of 
symptoms in the rating schedule to warrant the assigned 
rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

The Board resolves reasonable doubt to find that, for the 
period prior to June 1, 1999, the veteran's service-connected 
PTSD also manifested in total occupational impairment.  Based 
on this evidence, the Board finds and resolves reasonable 
doubt in the veteran's favor to find that the schedular 
criteria for a 100 percent rating for service-connected PTSD 
have been met for the entire period of claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.14, 4.130, Diagnostic Code 9411.


ORDER

An initial schedular rating of 100 percent for service-
connected PTSD is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

